 
EXHIBIT 10.2
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of June 25, 2008, is
by and among Precision Optics Corporation, Inc., a Massachusetts corporation
(the “Borrower”), and such other parties as may become Grantors hereunder on or
after the date hereof (together with the Borrower, the “Grantors” and,
individually, a “Grantor”) and the Investors named as such in the Purchase
Agreement, dated June 25, 2008 (the “Purchase Agreement”), among the Borrower
and such Investors (collectively, the “Purchasers”).
 
WHEREAS, pursuant to the terms of the Purchase Agreement, the Purchasers are
acquiring from the Borrower, $600,000 in an aggregate principal amount of the
Borrower’s 10% Senior Secured Convertible Notes (the “Notes”); and


WHEREAS, the Grantors wish to grant security interests in favor of the
Purchasers as herein provided to secure the obligations of the Borrower under
the Notes;
 
NOW THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.  Definitions. All capitalized terms used herein without definitions shall
have the respective meanings provided therefor in the Purchase Agreement or the
Notes. As used herein the term “Obligations” shall mean all principal, interest
(including interest accrued after the filing of a bankruptcy or similar petition
whether or not a claim therefor is enforceable), fees, expenses and indemnities
payable from time to time by the Grantors under the Notes and the other
Transaction Documents, including reimbursements under Section 11. The term
“State,” as used herein, means the State of New York. All terms defined in the
Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9.
 
2.  Grant of Security Interest. Each Grantor hereby grants to the Purchasers, to
secure the payment and performance in full of all of the Obligations, a security
interest in and so pledges to the Purchasers the following properties, assets
and rights of such Grantor, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof (all of the same
being hereinafter called the “Collateral”):
 
(i) goods (including inventory, equipment and any accessions thereto),
 
(ii) instruments (including promissory notes),
 
(iii) documents,
 
(iv) accounts,
 

--------------------------------------------------------------------------------


 
(v) chattel paper (whether tangible or electronic),
 
(vi) deposit accounts,
 
(vii) letter-of-credit rights (whether or not the letter of credit is evidenced
by a writing),
 
(viii) commercial tort claims,
 
(ix) securities and all other investment property (“Investment Property”),
 
(x) supporting obligations,
 
(xi) contract rights or rights to the payment of money, insurance claims and
proceeds,
 
(xii) general intangibles including, without limitation, all payment
intangibles, patents, patent applications, trademarks, trademark applications,
trade names, copyrights, copyright applications, software, engineering drawings,
service marks, customer lists, goodwill, and all licenses, permits, agreements
of any kind or nature pursuant to which the Grantors possess, use or have
authority to possess or use property (whether tangible or intangible) of others
or others possess, use or have authority to possess or use property (whether
tangible or intangible) of the Grantors, and all recorded data of any kind or
nature, regardless of the medium of recording including, without limitation, all
software, writings, plans, specifications and schematics; and
 
(xiii) all now existing and hereafter acquired or arising (A) capital stock,
equity securities or interests or other Investment Property (including the
capital stock described on Schedule A hereto), (B) all cash dividends and cash
distributions with respect to the foregoing (“Dividends”), (C) all non-cash
dividends paid on capital securities, liquidating dividends paid on capital
securities, shares of capital securities resulting from (or in connection with
the exercise of) stock splits, reclassifications, warrants, options, non-cash
dividends, mergers, consolidations, and all other distributions (whether similar
or dissimilar to the foregoing) on or with respect to any capital securities
constituting Collateral (excluding Dividends, “Distributions”), and (D) all
certificates, agreements (including stockholders agreements, partnership
agreements, operating agreements and limited liability company agreements),
books, records, writings, data bases, information and other property relating
to, used or useful in connection with, evidencing, embodying, incorporating or
referring to, any of the foregoing.
 
The Purchasers acknowledge that the attachment of the security interest in any
commercial tort claim as original collateral is subject to the Grantor’s
compliance with §4.7.
 
Notwithstanding the foregoing, Collateral shall not include any of the following
(collectively, the “Excluded Collateral”) (1) vehicles subject to a certificate
of title statute, (2) rights under licenses, permits and contracts in which a
security interest may not be granted except to the extent that such prohibition
is not enforceable under the applicable Uniform Commercial Code, provided, that
the Grantors shall not permit any such prohibitions in any contracts, licenses
and permits entered into after the date hereof except in the ordinary course
consistent with past practice and (3) the property listed on Schedule 2 attached
hereto.


-2-

--------------------------------------------------------------------------------


 
3.  Authorization to File Financing Statements. The Grantors hereby irrevocably
authorize the Purchasers at any time and from time to time to file in any
applicable Uniform Commercial Code jurisdiction any initial financing statements
and amendments thereto against each Grantor that (a) indicate the Collateral (i)
as all assets of such Grantor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code of the State or such jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and (b)
contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State for the sufficiency or filing office acceptance of
any financing statement or amendment, including (i) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor and, (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. The Grantors agree to furnish any such information to the
Purchasers promptly upon request. Each Grantor also ratifies its authorization
for the Purchasers to have filed in any Uniform Commercial Code jurisdiction any
like initial financing statements or amendments thereto if filed prior to the
date hereof.
 
4.  Other Actions. Further to insure the attachment, perfection and first
priority (subject to Permitted Liens) of, and the ability of the Purchasers to
enforce, the Purchasers’ security interest in the Collateral, the Grantors
agree, in each case at the Grantor’s own expense, to take the following actions
with respect to the following Collateral:
 
4.1.  Promissory Notes and Tangible Chattel Paper. If any Grantor shall at any
time hold or acquire any promissory notes or tangible chattel paper, such
Grantor shall forthwith endorse, pledge and deliver the same to the Purchasers,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Purchasers may from time to time specify.
 
4.2.  Deposit Accounts. For each deposit account (each, a “Deposit Account”)
that any Grantor at any time opens or maintains at any depository bank (each, a
“Depository Bank”), the Grantor shall, at the Purchasers’ request and option,
pursuant to an agreement in form and substance satisfactory to the Purchasers
(each, a “Deposit Account Control Agreement”), upon an Event of Default either
(a) cause the Depositary Bank to agree to comply at any time with instructions
from the Purchasers to such Depositary Bank directing the disposition of funds
from time to time credited to such Deposit Account, without further consent of
the Grantor, or (b) arrange for the Purchasers to become the customers of the
Depositary Bank with respect to the Deposit Account, with the Grantors being
permitted, only with the consent of the Purchasers, to exercise rights to
withdraw funds from such Deposit Account. The Purchasers agree with the Grantors
that the Purchasers shall not give any such instructions or withhold any
withdrawal rights from the Grantors, unless an Event of Default has occurred and
is continuing, or, after giving effect to any withdrawal not otherwise permitted
by the Transaction Documents, would occur. The provisions of this paragraph
shall not apply to (i) any Deposit Account for which the Grantors, the
Depositary Bank and the Purchasers have entered into a cash collateral agreement
specially negotiated among any Grantor, the Depositary Bank and the Purchasers
for the specific purpose set forth therein (ii) Deposit Accounts for which any
Purchaser is the depositary, and (iii) items on deposit in any Deposit Account
constituting sales tax remittances.
 
-3-

--------------------------------------------------------------------------------


 
4.3.  Investment Property. If any Grantor shall at any time hold or acquire any
certificated securities, the Grantor shall forthwith endorse, pledge and deliver
the same to the Purchasers, accompanied by such instruments of transfer or
assignment duly executed in blank as the Purchasers may from time to time
specify. If any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to the Grantor or its nominee directly by the
issuer thereof, the Grantor shall immediately notify the Purchasers thereof and,
at the Purchasers’ request and option, pursuant to an agreement in form and
substance satisfactory to the Purchasers, either (a) cause the issuer to agree
to comply with instructions from the Purchasers as to such securities, without
further consent of the Grantor or such nominee, or (b) arrange for the
Purchasers to become the registered owners of the securities. If any securities,
whether certificated or uncertificated, or other investment property now or
hereafter acquired by any Grantor are held by the Grantor or its nominee through
a securities intermediary or commodity intermediary, the Grantor shall
immediately notify the Purchasers thereof and, at the Purchasers’ request and
option, pursuant to an agreement in form and substance satisfactory to the
Purchasers, either (i) cause such securities intermediary or (as the case may
be) commodity intermediary to agree to comply with entitlement orders or other
instructions from the Purchasers to such securities intermediary as to such
securities or other investment property, or (as the case may be) to apply any
value distributed on account of any commodity contract as directed by the
Purchasers to such commodity intermediary, in each case without further consent
of the Grantor or such nominee, or (ii) in the case of financial assets or other
investment property held through a securities intermediary, arrange for the
Purchasers to become the entitlement holders with respect to such investment
property, with the Grantor being permitted, only with the consent of the
Purchasers, to exercise rights to withdraw or otherwise deal with such
investment property. The Purchasers agree with the Grantors that the Purchasers
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by the
Grantors, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights not otherwise
permitted by the Transaction Documents, would occur. The provisions of this
paragraph shall not apply to any financial assets credited to a securities
account for which any Purchaser is the securities intermediary.
 
-4-

--------------------------------------------------------------------------------


 
4.4.  Collateral in the Possession of a Bailee. If any goods are at any time in
the possession of a bailee, the Grantors shall promptly notify the Purchasers
thereof and, if requested by the Purchasers, shall promptly obtain an
acknowledgment from the bailee, in form and substance satisfactory to the
Purchasers, that the bailee holds such Collateral for the benefit of the
Purchasers and shall act upon the instructions of the Purchasers, without the
further consent of the Grantor. The Purchasers agree with the Grantors that the
Purchasers shall not give any such instructions unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by the Grantors with respect to the bailee.
 
4.5.  Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
the Grantor shall promptly notify the Purchasers thereof and, at the request of
the Purchasers, shall take such action as the Purchasers may reasonably request
to vest in the Purchasers control, under §9-105 of the Uniform Commercial Code,
of such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Purchasers agree with the
Grantors that the Purchasers will arrange, pursuant to procedures satisfactory
to the Purchasers and so long as such procedures will not result in the
Purchasers’ loss of control, for the Grantors to make alterations to the
electronic chattel paper or transferable record permitted under UCC §9-105 or,
as the case may be, Section 201 of the federal Electronic Signatures in Global
and National Commerce Act or §16 of the Uniform Electronic Transactions Act for
a party in control to make without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by the Grantors with respect to such electronic chattel paper or
transferable record.
 
4.6.  Letter-of-credit Rights. If any Grantor is at any time a beneficiary under
a letter of credit now or hereafter issued in favor of the Grantor, the Grantor
shall promptly notify the Purchasers thereof and, at the request and option of
the Purchasers, the Grantor shall, pursuant to an agreement in form and
substance satisfactory to the Purchasers, either (i) arrange for the issuer and
any confirmer of such letter of credit to consent to an assignment to the
Purchasers of the proceeds of any drawing under the letter of credit or (ii)
arrange for the Purchasers to become the transferee beneficiaries of the letter
of credit, with the Purchasers agreeing, in each case, that the proceeds of any
drawing under the letter to credit are to be applied as provided in the Note.
 
-5-

--------------------------------------------------------------------------------


 
4.7.  Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
commercial tort claim, the Grantor shall immediately notify the Purchasers in a
writing signed by the Grantor of the brief details thereof and grant to the
Purchasers in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Purchasers.
 
5.  Other Actions as to any and all Collateral. The Grantors further agree to
take any other action reasonably requested by the Purchasers to insure the
attachment, perfection and first priority (subject to Permitted Liens) of, and
the ability of the Purchasers to enforce, the Purchasers’ security interest in
any and all of the Collateral including, without limitation, (a) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the Uniform Commercial Code, to the extent, if any, that
any Grantor’s signature thereon is required therefor, (b) causing the
Purchasers’ names to be noted as secured parties on any certificate of title for
a titled good if such notation is a condition to attachment, perfection or
priority of, or ability of the Purchasers to enforce, the Purchasers’ security
interest in such Collateral, (c) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of the Purchasers to enforce, the Purchasers’ security interest in such
Collateral, (d) obtaining governmental and other third party consents and
approvals, including without limitation any consent of any licensor, lessor or
other person obligated on Collateral, (e) obtaining waivers from landlords in
form and substance satisfactory to the Purchasers, (f) taking all actions
required by any earlier versions of the Uniform Commercial Code or by other law,
as applicable in any relevant Uniform Commercial Code jurisdiction, or by other
law as applicable in any foreign jurisdiction, (g) delivery to the Purchasers of
stock certificates (and stock powers duly executed in blank in favor of the
Purchasers) covering all of the capital stock described on Schedule A, and (h)
if the Maturity Date is extended, at the time of such extension entering into
with the Purchasers and a service company reasonably acceptable to the
Purchasers and Grantors, a contract requiring (i) the service company to file
continuation statements and (ii) the Grantors to pay the cost of all filings and
creation of continuation and termination statements.
 
6.  Relation to Other Security Documents. The provisions of this Agreement
supplement the provisions of the other Transaction Documents. Nothing contained
in any such Transaction Document shall derogate from any of the rights or
remedies of the Purchasers hereunder. The provisions of this Agreement shall be
read and construed with the other Security Documents referred to below in the
manner so indicated.
 
6.1.  Copyright Security Agreements. If required by the Purchasers, concurrently
herewith each Grantor is also executing and delivering to the Purchasers the
Copyright Security Agreement (attached hereto as Exhibit I) pursuant to which
the Grantor is granting to the Purchasers security interests in certain
Collateral consisting of copyrights, and copyright registrations. The provisions
of the Copyright Security Agreement are supplemental to the provisions of this
Agreement, and nothing contained in the Copyright Security Agreement shall
derogate from any of the rights or remedies of the Purchasers hereunder. Neither
the delivery of, nor anything contained in, the Copyright Security Agreement
shall be deemed to prevent or postpone the time of attachment or perfection of
any security interest in such Collateral created hereby.
 
-6-

--------------------------------------------------------------------------------


 
6.2.  Trademark Security Agreements. If required by the Purchasers, concurrently
herewith each Grantor is also executing and delivering to the Purchasers the
Trademark Security Agreement (attached hereto as Exhibit II) pursuant to which
the Grantor is granting to the Purchasers security interests in certain
Collateral consisting of trademarks, and trademark registrations. The provisions
of the Trademark Security Agreement are supplemental to the provisions of this
Agreement, and nothing contained in the Trademark Security Agreement shall
derogate from any of the rights or remedies of the Purchasers hereunder. Neither
the delivery of, nor anything contained in, the Trademark Security Agreement
shall be deemed to prevent or postpone the time of attachment or perfection of
any security interest in such Collateral created hereby.
 
6.3.  Patent Security Agreements. If required by the Purchasers, concurrently
herewith each Grantor is also executing and delivering to the Purchasers the
Patent Security Agreement (attached hereto as Exhibit III) pursuant to which the
Grantor is granting to the Purchasers security interests in certain Collateral
consisting of patents, and patent registrations. The provisions of the Patent
Security Agreement are supplemental to the provisions of this Agreement, and
nothing contained in the Patent Security Agreement shall derogate from any of
the rights or remedies of the Purchasers hereunder. Neither the delivery of, nor
anything contained in, the Patent Security Agreement shall be deemed to prevent
or postpone the time of attachment or perfection of any security interest in
such Collateral created hereby.
 
7.  Representations and Warranties Concerning Grantor’s Legal Status. Each
Grantor has concurrently herewith delivered to the Purchasers a certificate
signed by each Grantor and entitled “Perfection Certificate” (the “Perfection
Certificate”). Each Grantor represents and warrants to the Purchasers as
follows: (a) the Grantor’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof, (b) the Grantor is an organization
of the type and organized in the jurisdiction set forth in the Perfection
Certificate, (c) the Perfection Certificate accurately sets forth the Grantor’s
organizational identification number or accurately states that the Grantor has
none, (d) the Perfection Certificate accurately sets forth the Grantor’s place
of business or, if more than one, its chief executive office as well as the
Grantor’s mailing address if different and (e) all other information set forth
on the Perfection Certificate pertaining to the Grantor is accurate and complete
in all material respects.
 
-7-

--------------------------------------------------------------------------------


 
8.  Covenants Concerning Grantor’s Legal Status. Each Grantor covenants with the
Purchasers as follows: (a) without providing at least 30 days prior written
notice to the Purchasers, the Grantor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if the Grantor does not
have an organizational identification number and later obtains one, the Grantor
shall forthwith notify the Purchasers of such organizational identification
number, and (c) the Grantor will not change its type of organization,
jurisdiction of organization or other legal structure.
 
9.  Representations and Warranties Concerning Collateral. Each Grantor further
represents and warrants to the Purchasers as follows: (a) the Grantor is the
owner of or has other rights in or power to transfer the Collateral, free from
any adverse lien, security interest or other encumbrance, except for the
security interest created by this Agreement and the Permitted Liens, (b) none of
the Collateral constitutes, or is the proceeds of, “farm products” as defined in
§9-102(a)(34) of the Uniform Commercial Code of the State, (c) none of the
account debtors or other persons obligated on any of the Collateral is a
governmental authority subject to the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral, (d) the
Grantor holds no commercial tort claim except as indicated on Schedule B hereto
as modified from time to time, (e) except as described on Schedule 9, during the
past five years the Grantor has at all times operated its business in compliance
with all applicable provisions of the federal Fair Labor Standards Act, as
amended, and with all applicable provisions of federal, state and local statutes
and ordinances dealing with the control, shipment, storage or disposal of
hazardous materials or substances and (f) all other information set forth on the
Perfection Certificate pertaining to the Collateral is accurate and complete in
all material respects.
 
10.  Covenants Concerning Collateral Etc. Each Grantor further covenants with
the Purchasers as follows: (a) the Collateral, to the extent not delivered to
the Purchasers pursuant to §4, will be kept at those locations listed on the
Perfection Certificate and the Grantor will not remove the Collateral from such
locations, without providing at least 30 days prior written notice to the
Purchasers, (b) except for the security interest herein granted and Permitted
Liens, the Grantor shall be the owner of or have other rights in the Collateral
free from any lien, security interest or other encumbrance, and the Grantor
shall defend the same against all claims and demands of all persons at any time
claiming the same or any interests therein adverse to the Purchasers, (c) the
Grantor shall not pledge, mortgage or create, or suffer to exist a security
interest in the Collateral in favor of any person other than the Purchasers
except for Permitted Liens, (d) the Grantor will not use the Collateral in
violation of any policy of insurance thereon, (e) the Grantor will permit the
Purchasers, or their designee, to inspect the Collateral, wherever located, at
any reasonable, mutually agreeable time upon prior notice of at least three
Business Days (unless a Default or an Event of Default has occurred and is
continuing, in which event no prior notice shall be required), (f) the Grantor
will pay promptly when due all taxes, assessments, governmental charges and
levies upon the Collateral or incurred in connection with the use or operation
of such Collateral or incurred in connection with this Agreement other than any
taxes contested in good faith and for which appropriate reserves have been
established by the Grantor, (g) the Grantor will operate its business in
compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended, and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances, and (h) the Grantor will not sell or
otherwise dispose, or offer to sell or otherwise dispose, of the Collateral or
any interest therein except for as permitted by the Notes.
 
-8-

--------------------------------------------------------------------------------


 
11.  Insurance.
 
11.1.  Maintenance of Insurance. Each Grantor will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business against such casualties and contingencies as shall be in accordance
with general practices of businesses engaged in similar activities in similar
geographic areas; provided, however, that the Borrower shall at all times
maintain with financially sound and reputable insurers such insurance in amounts
not less than the insurance maintained by the Borrower as of the date hereof.
Such insurance shall be in such minimum amounts that the Grantor will not be
deemed a coinsurer under applicable insurance laws, regulations and policies and
otherwise shall be in such amounts, contain such terms, be in such forms and be
for such periods as may be reasonably satisfactory to the Purchasers. In
addition, all such insurance shall be payable to the Purchasers, on a pro rata
basis, as additional loss payees. Without limiting the foregoing, the Grantors
will (i) keep all of its physical property insured with casualty or physical
hazard insurance on an “all risks” basis, with broad form flood and earthquake
coverages and electronic data processing coverage, with a full replacement cost
endorsement and an “agreed amount” clause in an amount equal to 100% of the full
replacement cost of such property, (ii) maintain all such workers’ compensation
or similar insurance as may be required by law and (iii) maintain, in amounts
and with deductibles equal to those generally maintained by businesses engaged
in similar activities in similar geographic areas, general public liability
insurance against claims of bodily injury, death or property damage occurring,
on, in or about the properties of the Grantors; business interruption insurance;
and product liability insurance.
 
11.2.  Insurance Proceeds. The proceeds of any casualty insurance in respect of
any casualty loss of any of the Collateral shall, subject to the rights, if any,
of other parties with a prior interest in the property covered thereby, (i) so
long as no Default or Event of Default has occurred and is continuing and to the
extent that the amount of such proceeds is less than $300,000, be disbursed to
the Grantor for direct application by the Grantor solely to the repair or
replacement of the Grantor’s property so damaged or destroyed and (ii) in all
other circumstances, be held by the Purchasers as cash collateral for the
Obligations and (except to the extent disbursed pursuant to the next sentence)
may be applied to the Obligations. The Purchasers may, at their sole option,
disburse from time to time all or any part of such proceeds so held as cash
collateral, upon such terms and conditions as the Purchasers may reasonably
prescribe, for direct application by the Grantor solely to the repair or
replacement of the Grantor’s property so damaged or destroyed, or the Purchasers
may apply all or any part of such proceeds to the Obligations.
 
-9-

--------------------------------------------------------------------------------


 
11.3.  Notice of Cancellation etc. All policies of insurance shall provide for
at least 30 days prior written cancellation notice to the Purchasers, unless a
shorter period is mandated under applicable law. In the event of failure by any
Grantor to provide and maintain insurance as herein provided, the Purchasers
may, at their option, provide such insurance and charge the amount thereof to
the Grantor. Each Grantor shall furnish the Purchasers with certificates of
insurance and policies evidencing compliance with the foregoing insurance
provision.
 
12.  Collateral Protection Expenses; Preservation of Collateral.
 
12.1.  Expenses Incurred by Purchasers. If any grantor fails or refuses to do
so, in their discretion, the Purchasers may discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, make repairs
thereto and pay any necessary filing fees or insurance premiums. Each Grantor
agrees to reimburse the Purchasers on demand for any and all expenditures so
made. The Purchasers shall have no obligation to the Grantors to make any such
expenditures, nor shall the making thereof relieve the Grantor of any default.
Any expenses incurred under this Section 12 shall constitute Obligations.
 
12.2.  Purchasers’ Obligations and Duties. Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each contract or
agreement comprised in the Collateral to be observed or performed by the Grantor
thereunder. The Purchasers shall not have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by the Purchasers of any payment relating to any of the Collateral, nor
shall the Purchasers be obligated in any manner to perform any of the
obligations of the Grantor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Purchasers in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to the Purchasers or to
which the Purchasers may be entitled at any time or times. The Purchasers’ sole
duty with respect to the custody, safe keeping and physical preservation of the
Collateral in their possession, under §9-207 of the Uniform Commercial Code of
the State or otherwise, shall be to deal with such Collateral in the same manner
as the Purchasers deal with similar property for their own accounts.
 
-10-

--------------------------------------------------------------------------------


 
13.  Securities and Deposits. The Purchasers may at any time following and
during the continuance of an Event of Default, at their option, transfer to
themselves or any nominee any securities constituting Collateral, receive any
income thereon and hold such income as additional Collateral or apply it to the
Obligations. Whether or not any Obligations are due, the Purchasers may
following and during the continuance of an Event of Default demand, sue for,
collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral. Regardless of the adequacy of Collateral or any other
security for the Obligations, any deposits or other sums at any time credited by
or due from the Purchasers to the Grantors may at any time be applied to or set
off against any of the Obligations then due and owing.
 
14.  Notification to Account Debtors and Other Persons Obligated on Collateral.
If an Event of Default shall have occurred and be continuing, the Grantors
shall, at the request of the Purchasers, notify account debtors and other
persons obligated on any of the Collateral of the security interest of the
Purchasers in any account, chattel paper, general intangible, instrument or
other Collateral and that payment thereof is to be made directly to the
Purchasers or to any financial institution designated by the Purchasers as their
agent therefor, and the Purchasers may themselves, if an Event of Default shall
have occurred and be continuing, without notice to or demand upon the Grantor,
so notify account debtors and other persons obligated on Collateral. After the
making of such a request or the giving of any such notification, the Grantors
shall hold any proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Grantor as trustee
for the Purchasers without commingling the same with other funds of the Grantor
and shall turn the same over to the Purchasers in the identical form received,
together with any necessary endorsements or assignments. The Purchasers shall
apply the proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Purchasers to the
Obligations, such proceeds to be immediately entered after final payment in cash
or other immediately available funds of the items giving rise to them.
 
15.  Investment Property. (i) The Grantors, at their cost and expense (including
the cost and expense of any of the following referenced consents, approvals
etc.) will promptly execute and deliver or cause the execution and delivery of
all applications, certificates, instruments, registration statements, and all
other documents and papers the Purchasers may request during the continuance of
an Event of Default in connection with the obtaining of any consent, approval,
registration, qualification, permit, license, accreditation, or authorization of
any other official body or other Person necessary or appropriate for the
effective exercise of any rights hereunder or under the other Transaction
Documents. Without limiting the generality of the foregoing, the Grantors agree
that in the event the Purchasers shall exercise their rights hereunder or
pursuant to the other Transaction Documents during the continuance of an Event
of Default, to sell, transfer, or otherwise dispose of, or vote, consent,
operate, or take any other action in connection with any of the Collateral, the
Grantors shall execute and deliver (or cause to be executed and delivered) all
applications, certificates, assignments and other documents that the Purchasers
request to facilitate such actions and shall otherwise promptly, fully, and
diligently cooperate with the Purchasers and any other Persons in making any
application for the prior consent or approval of any official body or any other
Person to the exercise by the Purchasers of any such rights relating to all or
any of the Collateral.
 
-11-

--------------------------------------------------------------------------------


 
(ii) The Grantors agree promptly upon the occurrence and continuance of an Event
of Default and without any request therefor by the Purchasers, so long as such
Event of Default shall continue, (i) to deliver (properly endorsed where
required hereby or requested by Purchasers) to the Purchasers all Dividends and
Distributions with respect to Investment Property and all proceeds of the
Collateral, in each case thereafter received by the Grantor, all of which shall
be held by Purchasers as additional Collateral; and (ii) with respect to
Collateral consisting of general partner interests or limited liability company
interests, to make modifications to all necessary documents to admit the
Purchasers as general partners or members, respectively.
 
(iii) Except when an Event of Default has occurred and is continuing, the
Grantors may continue to vote all Investment Property included in the Collateral
except in a manner which is inconsistent or in violation of the Transaction
Documents. The Grantors agree promptly upon the occurrence and during the
continuance of an Event of Default, (i) that Purchasers may exercise (to the
exclusion of the Grantor) the voting power and all other incidental rights of
ownership with respect to any Collateral constituting Investment Property of the
Grantor and the Grantor hereby grants Purchasers an irrevocable proxy,
exercisable under such circumstances, to vote such Investment Property; and (ii)
that it shall promptly deliver to the Purchasers such additional proxies and
other documents as may be necessary to allow the Purchasers to exercise such
voting power.
 
(iv) All Dividends, Distributions, interest, principal, cash payments, payment
intangibles and proceeds which may at any time and from time to time be held by
any Grantor but which the Grantor is then obligated to deliver to the
Purchasers, shall, until delivery to the Purchasers, be held by the Grantor
separate and apart from its other property in trust for the Purchasers. The
Purchasers agree that unless an Event of Default shall have occurred and be
continuing, the Grantors will have the exclusive voting power with respect to
any Investment Property constituting the Grantor’s Collateral and the Purchasers
will, upon the written request of any Grantor, promptly deliver such proxies and
other documents, if any, as shall be reasonably requested by the Grantor which
are necessary to allow the Grantor to exercise that voting power; provided that
no vote shall be cast, or consent, waiver, or ratification given, or action
taken by the Grantor that would violate any provision of any Transaction
Document.
 
The Grantors hereby acknowledge that the sale by Purchasers of any Investment
Property pursuant to the terms hereof in compliance with the Securities Act, as
well as applicable “Blue Sky” or other state securities laws may require strict
limitations as to the manner in which Purchasers or any subsequent transferee of
the Investment Property may dispose thereof. The Grantors acknowledge and agree
that, to protect Purchasers’ interests, it may be necessary to sell the
Investment Property at a price less than the maximum price attainable if a sale
were delayed or made in another manner, such as a public offering under the
Securities Act. The Grantors do not have an objection to a sale in such manner
and the Grantors agree that Purchasers do not have an obligation to obtain the
maximum possible price for all or any part of the Investment Property. Without
limiting the generality of the foregoing, the Grantors agree that Purchasers
may, pursuant to the terms hereof and subject to applicable law, from time to
time attempt to sell all or any part of the Investment Property by a private
placement, restricting the bidders and prospective purchasers to those Persons
who will represent and agree that they are purchasing for investment only and
not for distribution. In so doing, Purchasers may solicit offers to buy the
Investment Property or any part thereof for cash from a limited number of
investors deemed by Purchasers, in their reasonable judgment, to be
institutional investors or other responsible Persons who might be interested in
purchasing the Investment Property. If Purchasers shall solicit such offers,
then acceptance by Purchasers of one of the offers shall be deemed to be a
commercially reasonable method of disposition of the Collateral.
 
-12-

--------------------------------------------------------------------------------


 
16.  Power of Attorney.
 
16.1.  Appointment and Powers of Purchasers. The Grantors hereby irrevocably
constitute and appoint the Purchasers and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Grantors or in the
Purchasers’ own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorney the power and right, on behalf of the
Grantors, without notice to or assent by the Grantors, to do the following:
 
(a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral in such manner as is consistent with
the Uniform Commercial Code of the State and as fully and completely as though
the Purchasers were the absolute owners thereof for all purposes, and to do at
the Grantors’ expense, at any time, or from time to time, all acts and things
which the Purchasers deem necessary to protect, preserve or realize upon the
Collateral and the Purchasers’ security interest therein, in order to effect the
intent of this Agreement, all as fully and effectively as the Grantor might do,
including, without limitation, (i) the filing and prosecuting of registration
and transfer applications with the appropriate federal or local agencies or
authorities with respect to trademarks, copyrights and patentable inventions and
processes, (ii) upon written notice to the Grantors, the exercise of voting
rights with respect to voting securities, which rights may be exercised, if the
Purchasers so elect, with a view to causing the liquidation in a commercially
reasonable manner of assets of the issuer of any such securities and (iii) the
execution, delivery and recording, in connection with any sale or other
disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and
 
-13-

--------------------------------------------------------------------------------


 
(b) to the extent that the Grantors’ authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Grantor’ signature, as the Purchasers may deem appropriate and to
execute in the Grantor’s name such financing statements and amendments thereto
and continuation statements which may require the Grantor’s signature.
 
16.2.  Ratification by Grantors. To the extent permitted by law, the Grantors
hereby ratify all that said attorney shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable.
 
16.3.  No Duty on Purchasers. The powers conferred on the Purchasers hereunder
are solely to protect its interests in the Collateral and shall not impose any
duty upon it to exercise any such powers. The Purchasers shall be accountable
only for the amounts that they actually receive as a result of the exercise of
such powers and neither any Purchaser nor any of its officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act, except for such Purchaser’s own gross negligence or willful misconduct.
 
17.  Remedies. If an Event of Default shall have occurred and be continuing, the
Purchasers may, without notice to or demand upon the Grantors, declare this
Agreement to be in default, and the Purchasers shall thereafter have in any
jurisdiction in which enforcement hereof is sought, in addition to all other
rights and remedies, the rights and remedies of a purchaser under the Uniform
Commercial Code of the State or of any jurisdiction in which Collateral is
located, including, without limitation, the right to take possession of the
Collateral, and for that purpose the Purchasers may, so far as the Grantors can
give authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom. The Purchasers may in their discretion
require the Grantors to assemble all or any part of the Collateral at such
location or locations within the jurisdiction(s) of the Grantors’ principal
office(s) or at such other locations as the Purchasers may reasonably designate.
Unless the Collateral is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, the Purchasers shall give
to the Grantors at least ten Business Days prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made. The Grantors hereby
acknowledge that ten Business Days prior written notice of such sale or sales
shall be reasonable notice. In addition, the Grantors waive any and all rights
that it may have to a judicial hearing in advance of the enforcement of any of
the Purchasers’ rights hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights with respect thereto.
 
-14-

--------------------------------------------------------------------------------


 
18.  Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Purchasers to exercise remedies in a commercially
reasonable manner, the Grantors acknowledge and agree that it is not
commercially unreasonable for the Purchasers (a) to fail to incur expenses
reasonably deemed significant by the Purchasers to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against account debtors
or other persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure the Purchasers against risks of loss, collection or disposition of
Collateral or to provide to the Purchasers a guaranteed return from the
collection or disposition of Collateral, or (1) to the extent deemed appropriate
by the Purchasers, to obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Purchasers in the collection
or disposition of any of the Collateral. The Grantors acknowledge that the
purpose of this §18 is to provide non-exhaustive indications of what actions or
omissions by the Purchasers would not be commercially unreasonable in the
Purchasers’ exercise of remedies against the Collateral and that other actions
or omissions by the Purchasers shall not be deemed commercially unreasonable
solely on account of not being indicated in this §18. Without limitation upon
the foregoing, nothing contained in this §18 shall be construed to grant any
rights to the Grantors or to impose any duties on the Purchasers that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this §18.
 
19.  No Oral Change; Amendments; Security Agreement Supplements for Additional
Grantors. No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by the Grantors and the Purchasers, and no
waiver of any provision of this Agreement, and no consent to any departure by
the Grantors therefrom, shall be effective unless it is in writing and signed by
the Purchasers, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, additional Persons may become Grantors under this Agreement
without consent of any other Grantor through execution and delivery to the
Purchasers of an Assumption Agreement in the form of Annex 1 hereto or any other
form of supplement acceptable to the Purchasers. Nothing in this Section 19
shall be construed to permit any Grantor to form a Subsidiary unless expressly
permitted to do so under the Note.
 
-15-

--------------------------------------------------------------------------------


 
20.  Suretyship Waivers by Grantors. Each Grantor waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. With respect to
both the Obligations and the Collateral, the Grantors assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Purchasers may deem advisable. The Purchasers shall
have no duty as to the collection or protection of the Collateral or any income
thereon, nor as to the preservation of rights against prior parties, nor as to
the preservation of any rights pertaining thereto beyond the safe custody
thereof as set forth in §11.2. The Grantors further waive any and all other
suretyship defenses.
 
21.  Marshalling. The Purchasers shall not be required to marshal any present or
future collateral security (including but not limited to this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that it
lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Purchasers’ rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws.
 
22.  Proceeds of Dispositions; Expenses. The Grantors shall pay to the
Purchasers on demand any and all expenses, including reasonable attorneys’ fees
and disbursements, incurred or paid by the Purchasers in protecting, preserving
or enforcing the Purchasers’ rights under or in respect of any of the
Obligations or any of the Collateral. After deducting all of said expenses, the
residue of any proceeds of collection or sale of the Obligations or Collateral
shall, to the extent actually received in cash, be applied to the payment of the
Obligations in such order or preference as the Purchasers may determine, proper
allowance and provision being made for any Obligations not then due. Upon the
final payment and satisfaction in full of all of the Obligations and after
making any payments required by Sections 9-608(a)(1)(C) or 9615(a)(3) of the
Uniform Commercial Code of the State, any excess shall be returned to the
Grantors, and the Grantors shall remain liable for any deficiency in the payment
of the Obligations.
 
-16-

--------------------------------------------------------------------------------


 
23.  Overdue Amounts. Until paid, all amounts due and payable by the Grantors
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the rate of interest set forth in the
Note.
 
24.  Governing Law; Consent to Jurisdiction.
 
(a)  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State (other than those conflict of law rules
that would defer to the substantive laws of another jurisdiction). Without in
any way limiting the preceding choice of law, the parties elect to be governed
by the law of the State in accordance with, and are relying (at least in part)
on, Section 5-1401 of the General Obligations Law of the State, as amended, or
any corresponding or succeeding provisions thereof.
 
(b)  Submission to Jurisdiction. The Grantors hereby submit to the exclusive
personal jurisdiction of the United States District Court for the Southern
District of New York and of the Supreme Court of the State of New York sitting
in New York County (including its Appellate Division), and of any other
appellate court in the State of New York, for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
(c)  Waiver of Venue. The Grantors hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Without in any way limiting the preceding consents to
personal jurisdiction and venue, the parties agree to submit to the jurisdiction
of the courts of the State of New York in accordance with Section 5-1402 of the
General Obligations Law of the State, as amended, or any corresponding or
succeeding provisions thereof.
 
(d)  Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in the Purchase Agreement.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
 
25.  Waiver of Jury Trial. THE GRANTORS AND THE PURCHASERS HEREBY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
-17-

--------------------------------------------------------------------------------


 
26.  Miscellaneous; Agreement to be Bound by Provisions of Transaction Documents
Applicable to Grantor. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Grantors and their respective successors and assigns, and shall inure to the
benefit of the Purchasers and their respective successors and assigns. If any
term of this Agreement shall be held to be invalid, illegal or unenforceable,
the validity of all other terms hereof shall in no way be affected thereby, and
this Agreement shall be construed and be enforceable as if such invalid, illegal
or unenforceable term had not been included herein. The Grantors acknowledge
receipt of a copy of this Agreement. Each Grantor agrees to be bound by each
provision of every other Transaction Document which purports to be applicable to
it as if such provision were set forth herein.
 
27.  Action by Majority of Purchasers. All actions authorized to be taken or to
not taken by the Purchasers hereunder shall be taken or not taken by the written
consent of the holders of a majority in principal amount of the Notes then
outstanding.
 


28. Subsidiaries. Borrower shall cause each existing and future Subsidiary that
has assets of $10,000 or more to complete, execute and deliver to the
Purchasers, the form of Assumption Agreement attached as Annex 1 and such other
documents as the Purchasers shall reasonably request, including, without
limitation, evidence of good standing of such Affiliate and lien searches, all
in form and substance acceptable to the Purchasers.


29. Limited Recourse Guaranty. Each Subsidiary that becomes a Grantor (each a
“Subsidiary Grantor”) hereby unconditionally guarantees the payment when due of
all Obligations, provided, however, that recourse under this provision is
limited to the assets of the Subsidiary Grantor that are, or will be, included
as part of the Collateral. This guaranty is irrevocable and will not be affected
by any release of any Grantor or surrender, exchange, compromise or release any
Collateral, by any failure to perfect any liens, by any irregularity,
enforceability or invalidity of any Obligations or any part thereof or any
security or guaranty thereof. Each Subsidiary Grantor waives all defenses based
on suretyship or on impairment of Collateral. Without notice to, or the consent
of, any Subsidiary Grantor, the terms of the Obligations and any related
documents may be changed, extended, renewed or compromised.


30. Administrative and Collateral Agency; Actions of Purchasers. Each Purchaser
hereby designates Special Situations Fund III QP, L.P. (the “Agent”) as its
agent hereunder to act on its behalf and to deal with the Grantor and the
Collateral in all matters in connection with this Agreement, including, but not
limited to, the enforcement of its rights hereunder, notwithstanding anything to
the contrary in the Purchase Agreement or in the Notes. The Grantor shall
deliver to Agent all items required to be delivered from time to time to
Purchasers hereunder. The written consent of the holders of a majority in
principal amount of the Notes then outstanding shall be required to authorize
the Agent to take any action hereunder. References to the Purchasers hereunder
shall be deemed to be references to the Agent, on behalf of and for the benefit
of the Purchasers, unless the context otherwise requires


-18-

--------------------------------------------------------------------------------


 
[The remainder of this page has been intentionally left blank.]


-19-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, intending to be legally bound, the Grantors and Purchasers
have caused this Agreement to be duly executed as of the date first above
written.
 
GRANTOR:
 
PRECISION OPTICS CORPORATION, INC.
   
By:
/s/ Richard E. Forkey
Name:
Richard E. Forkey
Title:
President, Chief Executive Officer and
Treasurer

 
PURCHASERS:


SPECIAL SITUATIONS FUND III QP, L.P.
SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.


By:
/s/ Austin W. Marxe
 
Name: Austin W. Marxe
 
Title: General Partner
    /s/ Arnold Schumsky Arnold Schumsky

 
[Signature Page to Pledge and Security Agreement]


--------------------------------------------------------------------------------


 
Schedule A
 
Capital Stock
 
Pledged Stock


Pledgor
 
Issuer
 
Shares
Pledged
 
Certificate
Number(s)
                       

 

--------------------------------------------------------------------------------


 
Exhibit I
 
Copyright Security Agreement
 
COPYRIGHT SECURITY AGREEMENT, dated as of _______________, 2008 (this
“Agreement”), is by and among the parties identified as “Grantors” on the
signature pages hereto and such other parties as may become Grantors hereunder
after the date hereof (individually a “Grantor”, and collectively the
“Grantors”) and the Purchasers named on the signature pages hereto (the
“Purchasers”).
 
Grantor and Purchasers hereby agree as follows:
 
SECTION 1.
 
Definitions; Interpretation.
 
(a) Defined Terms. All capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement, dated as of June 25, 2008, by and between Precision Optics
Corporation, Inc. (the “Borrower”) and the Purchasers (the “Purchase Agreement”)
and the Notes.
 
(b) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
 
“Collateral” has the meaning set forth in Section 2.
 
“Copyright Office” means the United States Copyright Office.
 
“Notes” means $600,000 in aggregate principal amount of the Borrower’s 10%
Senior Secured Convertible Notes issued by the Borrower to the Purchasers.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
 
(c) Terms Defined in UCC. Where applicable in the context of this Agreement and
except as otherwise defined herein, terms used in this Agreement shall have the
meanings assigned to them in the UCC.
 
(d) Construction. In this Agreement, the following rules of construction and
interpretation shall be applicable: (i) no reference to “proceeds” in this
Agreement authorizes any sale, transfer, or other disposition of any Collateral
by Grantor; (ii) “includes” and “including” are not limiting; (iii) “or” is not
exclusive; and (iv) “all” includes “any” and “any” includes “all.” To the extent
not inconsistent with the foregoing, the rules of construction and
interpretation applicable to the Security Agreement shall also be applicable to
this Agreement and are incorporated herein by this reference.
 
1

--------------------------------------------------------------------------------


 
SECTION 2.
 
Security Interest.
 
(a) Grant of Security Interest. As security for the payment and performance of
the Obligations, each Grantor hereby assigns, transfers and conveys to the
Purchasers, and grants a security interest in and mortgage to the Purchasers of,
all such Grantor’s right, title and interest in, to and under the following
property, in each case whether now or hereafter existing or arising or in which
such Grantor now has or hereafter owns, acquires or develops an interest and
wherever located (collectively, the “Collateral”):
 
(i) All of such Grantor’s present and future United States registered copyrights
and copyright registrations, including such Grantor’s United States registered
copyrights and copyright registrations listed in Schedule A to this Agreement,
all of such Grantor’s present and future United States applications for
copyright registrations, including such Grantor’s United States applications for
copyright registrations listed in Schedule B to this Agreement, and all of such
Grantor’s present and future copyrights that are not registered in the Copyright
Office including, without limitation, derivative works (collectively, the
“Copyrights”), and any and all royalties, payments, and other amounts payable to
Grantor in connection with the Copyrights, together with all renewals and
extensions of the Copyrights, the right to recover for all past, present, and
future infringements of the Copyrights, and all manuscripts, documents,
writings, tapes, disks, storage media, computer programs, computer databases,
computer program flow diagrams, source codes, object codes and all tangible
property embodying or incorporating the Copyrights, and all other rights of
every kind whatsoever accruing thereunder or pertaining thereto;
 
(ii) All of such Grantor’s right, title and interest in and to any and all
present and future license agreements with respect to the Copyrights;
 
(iii) All present and future accounts and other rights to payment arising from,
in connection with or relating to the Copyrights; and
 
(iv) All cash and non-cash proceeds of any and all of the foregoing.
 
(b) Continuing Security Interest. Each Grantor agrees that this Agreement shall
create a continuing security interest in the Collateral which shall remain in
effect until terminated in accordance with Section 11.
 
SECTION 3.
 
Supplement to Security Agreement.
 
This Agreement has been entered into in conjunction with the security interests
granted to Purchasers under the Security Agreement, and other security documents
referred to therein. The rights and remedies of the Purchasers with respect to
the security interests granted herein are without prejudice to, and are in
addition to those set forth in the Security Agreement or any other security
documents referred to therein, all terms and provisions of which are
incorporated herein by reference.
 
2

--------------------------------------------------------------------------------


 
SECTION 4.
 
Representations and Warranties.
 
Each Grantor represents and warrants to Purchasers that:
 
(a) Copyright Registrations. A true and correct list of all of such Grantor’s
United States registered copyrights and copyright registrations is set forth in
Schedule A.
 
(b) Applications for Copyright Registration. A true and correct list of all of
such Grantor’s United States applications for copyright registrations is set
forth in Schedule B.
 
SECTION 5.
 
Further Acts.
 
On a continuing basis, each Grantor shall make, execute, acknowledge and
deliver, and file and record in the proper filing and recording places, all such
instruments and documents, and take all such action as may be necessary or
advisable or may be requested by Purchasers to carry out the intent and purposes
of this Agreement, or for assuring, confirming or protecting the grant or
perfection of the security interest granted or purported to be granted hereby,
to ensure such Grantor’s compliance with this Agreement or to enable Purchasers
to exercise and enforce their rights and remedies hereunder with respect to the
Collateral, including any documents for filing with the Copyright Office or any
applicable state office. Purchasers may record this Agreement, an abstract
thereof, or any other document describing Purchasers’ interest in the Copyrights
with the Copyright Office, at the expense of such Grantor. In addition, each
Grantor authorizes Purchasers to file financing statements describing the
Collateral in any UCC filing office deemed appropriate by Purchasers. If any
Grantor shall at any time hold or acquire a commercial tort claim arising with
respect to the Collateral, such Grantor shall immediately notify Purchasers in a
writing signed by such Grantor of the brief details thereof and grant to the
Purchasers in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Purchasers.
 
SECTION 6.
 
Authorization to Supplement.
 
Each Grantor shall give the Purchasers prompt notice of any additional United
States copyright registrations or applications therefor after the date hereof.
Each Grantor authorizes the Purchasers unilaterally to modify this Agreement by
amending Schedule A or B to include any future United States registered
copyrights or applications therefor of such Grantor. Notwithstanding the
foregoing, no failure to so modify this Agreement or amend Schedules A or B
shall in any way affect, invalidate or detract from Purchasers’ continuing
security interest in all Collateral, whether or not listed on Schedule A or B.
 
3

--------------------------------------------------------------------------------


 
SECTION 7.
 
Binding Effect.
 
This Agreement shall be binding upon, inure to the benefit of and be enforceable
by each Grantor, Purchasers and their respective successors and assigns. No
Grantor may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder except as specifically permitted by
the Notes.
 
SECTION 8.
 
Governing Law.
 
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York, except as required by mandatory provisions of law or
to the extent the perfection or priority of the security interests hereunder, or
the remedies hereunder, in respect of any Collateral are governed by the law of
a jurisdiction other than the State of New York.
 
SECTION 9.
 
Entire Agreement; Amendment.
 
No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by the Grantors and the Purchasers, and no waiver of any
provision of this Agreement, and no consent to any departure by the Grantors
therefrom, shall be effective unless it is in writing and signed by the
Purchasers, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, (i) additional Persons may become Grantors under this Agreement
without consent of any other Grantor through execution and delivery to the
Purchasers of an Assumption Agreement in the form of Annex 1 hereto or any other
form of supplement acceptable to the Purchasers, and (ii) Purchasers
unilaterally may re-execute this Agreement or modify, amend or supplement the
Schedules hereto as provided in Section 6 hereof. To the extent that any
provision of this Agreement conflicts with any provision of the Notes, the
provision giving Purchasers greater rights or remedies shall govern, it being
understood that the purpose of this Agreement is to add to, and not detract
from, the rights granted to Purchasers under the Notes. Nothing in this Section
9 shall be construed to permit any Grantor to form a Subsidiary unless expressly
permitted to do so under the Notes.
 
4

--------------------------------------------------------------------------------


 
SECTION 10.
 
Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile shall be equally as effective as delivery of a manually
executed counterpart. Any party hereto delivering a counterpart of this
Agreement by facsimile shall also deliver a manually executed counterpart, but
the failure to so deliver a manually executed counterpart shall not affect the
validity, enforceability, or binding effect hereof.
 
SECTION 11.
 
Termination.
 
Upon the indefeasible payment and performance in full of all Obligations, the
security interests created by this Agreement shall terminate and the Purchasers
(at the Grantors’ expense) shall promptly execute and deliver to the Grantors
such documents and instruments reasonably requested by the Grantors as shall be
necessary to evidence termination of all such security interests given by the
Grantors to Purchasers hereunder, including cancellation of this Agreement by
written notice from Purchasers to the Copyright Office.
 
SECTION 12.
 
No Inconsistent Requirements.
 
Each Grantor acknowledges that this Agreement and the other documents,
agreements and instruments entered into or executed in connection herewith may
contain covenants and other terms and provisions variously stated regarding the
same or similar matters, and each Grantor agrees that all such covenants, terms
and provisions are cumulative and all shall be performed and satisfied in
accordance with their respective terms.
 
SECTION 13.
 
Severability.
 
If one or more provisions contained in this Agreement shall be invalid, illegal
or unenforceable in any respect in any jurisdiction or with respect to any
party, such invalidity, illegality or unenforceability in such jurisdiction or
with respect to such party shall, to the fullest extent permitted by applicable
law, not invalidate or render illegal or unenforceable any such provision in any
other jurisdiction or with respect to any other party, or any other provisions
of this Agreement.
 
5

--------------------------------------------------------------------------------


 
SECTION 14.
 
Notices.
 
All notices and other communications hereunder shall be in writing and shall be
mailed, sent or delivered in accordance with the Purchase Agreement.
 
[Signature Page Follows]
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.
 
GRANTORS:
PRECISION OPTICS CORPORATION, INC.
     
 
By:
Name: Richard E. Forkey
 
Title: President, Chief Executive Officer and
Treasurer~
   
[NAMES OF SUBSIDIARY GRANTORS]
   
By:
 
 
Name:
 
Title:

 
PURCHASERS:


SPECIAL SITUATIONS FUND III QP, L.P.
SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.


By:
 
 
Name: Austin W. Marxe
 
Title: General Partner
   
Arnold Schumsky

 
[Signature Page to Copyright Security Agreement]


--------------------------------------------------------------------------------



SCHEDULE A
 
to the Copyright Security Agreement
 
Grantor: [___________]
 
Registered Copyrights
 
Title of Work
 
Registration Number
 
Date of Registration
                 




--------------------------------------------------------------------------------



SCHEDULE B
 
to the Copyright Security Agreement
 
Grantor: [______________]
 
Copyright Applications
 
Title of Work
 
Application Number
     

 

--------------------------------------------------------------------------------


 
Annex 1 to
Copyright Security Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 200__, made by
______________________________ (the “Additional Grantor”), in favor of the
Purchasers named on the signature pages to the Copyright Security Agreement (as
defined below) (the “Purchasers”) of $600,000 in aggregate principal amount of
the 10% Senior Secured Convertible Notes (collectively, the “Notes”) issued by
Precision Optics Corporation, Inc. (the “Borrower”) to the Purchasers pursuant
to the terms of a Purchase Agreement, dated June 25, 2008 (the “Purchase
Agreement”), by and between the Borrower and the Purchasers. All capitalized
terms not defined herein shall have the meaning ascribed to them in the Purchase
Agreement and the Notes.


WITNESSETH
 
WHEREAS, the Grantors have entered into the Copyright Security Agreement dated
as of ________________, 2008 (as it may be amended, supplemented or otherwise
modified from time to time, the “Copyright Security Agreement”) in favor of the
Purchasers; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Copyright Security
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1. Copyright Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 9 of the Copyright
Security Agreement, hereby becomes a party to the Copyright Security Agreement
as a Grantor thereunder with the same force and effect as if originally named
therein as a Grantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Grantor
thereunder.
 
2. Representations and Warranties Concerning Grantor’s Legal Status.  The
Additional Grantor has previously delivered to the Purchasers a certificate
signed by the Additional Grantor and entitled “Perfection Certificate” (the
“Perfection Certificate”). The Additional Grantor represents and warrants to the
Purchasers as follows: (a) the Additional Grantor’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof, (b)
the Additional Grantor is an organization of the type and organized in the
jurisdiction set forth in the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth the Additional Grantor’s organizational
identification number or accurately states that the Additional Grantor has none,
(d) the Perfection Certificate accurately sets forth the Additional Grantor’s
place of business or, if more than one, its chief executive office as well as
the Additional Grantor’s mailing address if different, (e) all other information
set forth on the Perfection Certificate pertaining to the Grantor is accurate
and complete including but not limited to information pertaining to copyrights
and (f) each of the representations and warranties contained in the Transaction
Documents relating to it are true and correct on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.
 

--------------------------------------------------------------------------------


 
3. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. WITHOUT IN
ANY WAY LIMITING THE PRECEDING CHOICE OF LAW, THE UNDERSIGNED (AND BY THEIR
ACCEPTANCE HEREOF, THE PURCHASERS) ELECTS TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AS AMENDED, OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[ADDITIONAL GRANTOR]
 
By:
 
Name:
Title:

 
2

--------------------------------------------------------------------------------


 
Exhibit II


Trademark Security Agreement


TRADEMARK SECURITY AGREEMENT, dated as of June 25, 2008 (this “Agreement”), is
by and among the parties identified as “Grantors” on the signature pages hereto
and such other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and the Purchasers
named on the signature pages hereto (the “Purchasers”).


Grantors and Purchasers hereby agree as follows:


SECTION 1.


Definitions; Interpretation.


(a) Defined Terms. All capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement, dated as of June 25, 2008, by and between Precision Optics
Corporation, Inc. (the “Borrower”) and the Purchasers (the “Purchase Agreement”)
and the Notes.
 
(b) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:


"Collateral" has the meaning set forth in Section 2.


“Notes” means $600,000 in aggregate principal amount of the Borrower’s 10%
Senior Secured Convertible Notes issued by the Borrower to the Purchasers.
 
"Trademark Office" means the United States Patent & Trademark Office.


SECTION 2.


Security Interest


To secure the complete and timely payment and satisfaction of the Obligations,
each Grantor hereby grants to Purchasers, and hereby reaffirms its prior grant
pursuant to the Security Agreement of, a continuing security interest in such
Grantor’s entire right, title and interest in and to the following (all of the
following items or types of property being herein collectively referred to as
the “Collateral”), whether now owned or existing or hereafter created or
acquired:


(a) Each trademark listed on Schedule 1 annexed hereto, together with any
reissues, continuations or extensions thereof (each a “Trademark”), and all of
the goodwill of the business connected with the use of, and symbolized by, each
Trademark; and
 
1

--------------------------------------------------------------------------------


 
(b) All products and proceeds of the forgoing, including without limitation, any
claim by Grantor against third parties for past, present or future (a)
infringement or dilution of any Trademark, or (b) injury to the goodwill
associated with any Trademark.


SECTION 3


Supplement to Security Agreement


This Agreement has been entered into in conjunction with the security interests
granted to Purchasers under the Security Agreement, and other security documents
referred to therein. The rights and remedies of the Purchasers with respect to
the security interests granted herein are without prejudice to, and are in
addition to those set forth in the Security Agreement or any other security
documents referred to therein, all terms and provisions of which are
incorporated herein by reference.


SECTION 4


Representations and Warranties


Each Grantor represents and warrants to Purchasers that:


(a) Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each Trademark, free and clear of any liens,
charges and encumbrances, including without limitation licenses and covenants by
Grantor not to sue third persons, except for Permitted Liens.


(b) Grantor has no notice of any suits or actions commenced or threatened with
reference to any Trademark; and


(c) Grantor has the unqualified right to execute and deliver this Agreement and
perform its terms.


SECTION 5


Further Acts


Grantor agrees that until Grantor's Obligations shall have been satisfied in
full, Grantor shall not, without the prior written consent of Purchasers, sell
or assign its interest in, or grant any license under, any Trademark or enter
into any other agreement with respect to any Trademark (except as permitted
under the Transaction Documents), and Grantor further agrees that it shall not
take any action or permit any action to be taken by others subject to its
control, including licensees, or fail to take any action which would affect the
validity or enforcement of the rights transferred to Purchasers under this
Agreement.


2

--------------------------------------------------------------------------------


 
SECTION 6


Purchasers’ Right to Sue


After an Event of Default occurs and while it continues, Purchasers shall have
the right, but shall in no way be obligated, to bring suit in its own name to
enforce the Trademarks and, if Purchasers shall commence any such suit, Grantor
shall, at the request of Purchasers, do any and all lawful acts and execute any
and all proper documents reasonably required by Purchasers in aid of such
enforcement and Grantor shall promptly, upon demand, reimburse and indemnify
Purchasers for all reasonable costs and expenses incurred by Purchasers in the
exercise of its rights under this Section 7.


SECTION 7


Cumulative Remedies; Power of Attorney


Purchasers hereby acknowledges and affirms that the rights and remedies with
respect to the Trademarks, whether established hereby or by the Security
Agreement, or by any other agreements or by law shall be cumulative and may be
exercised singularly or concurrently. Grantor hereby authorizes Purchasers upon
the occurrence and during the continuance of an Event of Default, to make,
constitute and appoint any officer or agent of Purchasers as Purchasers may
select, in their sole discretion, as Grantor's true and lawful attorney-in-fact,
with power to (a) endorse Grantor's name on all applications, documents, papers
and instruments necessary or desirable for Purchasers in the use of the
Trademarks or (b) take any other actions with respect to the Trademarks as
Purchasers deem to be in the best interest of Purchasers, or (c) grant or issue
any exclusive or non-exclusive license under the Trademarks to anyone, or (d)
assign, pledge, convey or otherwise transfer title in or dispose of the
Trademarks to anyone. Grantor hereby ratifies all that such attorneys shall
lawfully do or cause to be done after the occurrence and during the continuance
of an Event of Default by virtue hereof. This power of attorney shall be
irrevocable until Grantor's Obligations shall have been paid in full. Grantor
hereby further acknowledges and agrees that the use by Purchasers of the
Trademarks after the occurrence and during the continuance of an Event of
Default shall be worldwide, except as limited by their terms, and without any
liability for royalties or related charges from Purchasers to Grantor.


SECTION 8


Binding Effect


This Agreement shall be binding upon, inure to the benefit of and be enforceable
by each Grantor, Purchasers and their respective successors and assigns. No
Grantor may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder except as specifically permitted by
the Notes.
 
3

--------------------------------------------------------------------------------


 
SECTION 9


Governing Law


This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York, except as required by mandatory provisions of law or
to the extent the perfection or priority of the security interests hereunder, or
the remedies hereunder, in respect of any Collateral are governed by the law of
a jurisdiction other than the State of New York.


SECTION 10


Entire Agreement; Amendment


No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by the Grantors and the Purchasers, and no waiver of any
provision of this Agreement, and no consent to any departure by the Grantors
therefrom, shall be effective unless it is in writing and signed by the
Purchasers, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, (a) additional Persons may become Grantors under this Agreement
without consent of any other Grantor through execution and delivery to the
Purchasers of an Assumption Agreement in the form of Annex 1 hereto or any other
form of supplement acceptable to the Purchasers, and (b) Purchasers unilaterally
may modify, amend or supplement the Schedules hereto, and such modified, amended
or supplemented Schedules shall be deemed to be accurate absent manifest error.
To the extent that any provision of this Agreement conflicts with any provision
of the Notes, the provision giving Purchasers greater rights or remedies shall
govern, it being understood that the purpose of this Agreement is to add to, and
not detract from, the rights granted to Purchasers under the Notes. Nothing in
this Section 10 shall be construed to permit any Grantor to form a Subsidiary
unless expressly permitted to do so under the Notes.


SECTION 11


Counterparts


This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile shall be equally as effective as delivery of a manually
executed counterpart. Any party hereto delivering a counterpart of this
Agreement by facsimile shall also deliver a manually executed counterpart, but
the failure to so deliver a manually executed counterpart shall not affect the
validity, enforceability, or binding effect hereof.
 
4

--------------------------------------------------------------------------------


 
SECTION 12.


Termination


Upon the indefeasible payment and performance in full of all Obligations, the
security interests created by this Agreement shall terminate and the Purchasers
(at the Grantors’ expense) shall promptly execute and deliver to the Grantors
such documents and instruments reasonably requested by the Grantors as shall be
necessary to evidence termination of all such security interests given by the
Grantors to Purchasers hereunder, including cancellation of this Agreement by
written notice from Purchasers to the Trademark Office.


SECTION 13


No Inconsistent Requirements


Each Grantor acknowledges that this Agreement and the other documents,
agreements and instruments entered into or executed in connection herewith may
contain covenants and other terms and provisions variously stated regarding the
same or similar matters, and each Grantor agrees that all such covenants, terms
and provisions are cumulative and all shall be performed and satisfied in
accordance with their respective terms.


SECTION 14


Severability


If one or more provisions contained in this Agreement shall be invalid, illegal
or unenforceable in any respect in any jurisdiction or with respect to any
party, such invalidity, illegality or unenforceability in such jurisdiction or
with respect to such party shall, to the fullest extent permitted by applicable
law, not invalidate or render illegal or unenforceable any such provision in any
other jurisdiction or with respect to any other party, or any other provisions
of this Agreement.


SECTION 15


Notices


All notices and other communications hereunder shall be in writing and shall be
mailed, sent or delivered in accordance with the Purchase Agreement.


[Signature Page Follows]
 
5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
GRANTORS:
PRECISION OPTICS CORPORATION, INC.
   
By:
 
 
Name: Richard E. Forkey
 
Title: President, Chief Executive Officer and
Treasurer
   
[NAMES OF SUBSIDIARY GRANTORS]
   
By:
 
 
Name:
 
Title:

 
PURCHASERS:


SPECIAL SITUATIONS FUND III QP, L.P.
SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.


By:
 
 
Name: Austin W. Marxe
 
Title: General Partner
   
 
Arnold Schumsky



[Signature Page to Trademark Security Agreement]
 

--------------------------------------------------------------------------------


 
SCHEDULE A
to the Trademark Security Agreement


Grantor: [_________]


TRADEMARK REGISTRATIONS


Trademarks owned by Grantors:


Trademark Description
 
U.S. Registration No.
 
Date Registered
                 

 

--------------------------------------------------------------------------------


    
SCHEDULE B
to the Trademark Security Agreement


Grantor: [_________]


TRADEMARK APPLICATIONS


Trademark Application Description
 
U.S. Application No.
 
Date Applied
                 




--------------------------------------------------------------------------------



Annex 1 to
Trademark Security Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 200__, made by
______________________________ (the “Additional Grantor”), in favor of the
Purchasers named on the signature pages to the Trademark Security Agreement (as
defined below) (the “Purchasers”) of $600,000 in aggregate principal amount of
the 10% Senior Secured Convertible Notes (collectively, the “Notes”) issued by
Precision Optics Corporation, Inc. (the “Borrower”) to the Purchasers pursuant
to the terms of a Purchase Agreement, dated June 25, 2008 (the “Purchase
Agreement”), by and between the Borrower and the Purchasers. All capitalized
terms not defined herein shall have the meaning ascribed to them in the Purchase
Agreement and the Notes.


WITNESSETH
 
WHEREAS, the Grantors have entered into the Trademark Security Agreement dated
as of June 25, 2008 (as it may be amended, supplemented or otherwise modified
from time to time, the “Trademark Security Agreement”) in favor of the
Purchasers; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Trademark Security
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1. Trademark Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 10 of the Trademark
Security Agreement, hereby becomes a party to the Trademark Security Agreement
as a Grantor thereunder with the same force and effect as if originally named
therein as a Grantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Grantor
thereunder.
 
2. Representations and Warranties Concerning Grantor’s Legal Status.  The
Additional Grantor has previously delivered to the Purchasers a certificate
signed by the Additional Grantor and entitled “Perfection Certificate” (the
“Perfection Certificate”). The Additional Grantor represents and warrants to the
Purchasers as follows: (a) the Additional Grantor’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof, (b)
the Additional Grantor is an organization of the type and organized in the
jurisdiction set forth in the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth the Additional Grantor’s organizational
identification number or accurately states that the Additional Grantor has none,
(d) the Perfection Certificate accurately sets forth the Additional Grantor’s
place of business or, if more than one, its chief executive office as well as
the Additional Grantor’s mailing address if different (e) all other information
set forth on the Perfection Certificate pertaining to the Grantor is accurate
and complete including but not limited to information pertaining to trademarks
and (f) each of the representations and warranties contained in the Transaction
Documents relating to the Additional Grantor are true and correct on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date.
 
1

--------------------------------------------------------------------------------


 
3. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. WITHOUT IN
ANY WAY LIMITING THE PRECEDING CHOICE OF LAW, THE UNDERSIGNED (AND BY THEIR
ACCEPTANCE HEREOF, THE PURCHASERS) ELECTS TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AS AMENDED, OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[ADDITIONAL GRANTOR]
 
By:
  Name: Title:

 
2

--------------------------------------------------------------------------------


 
Exhibit III


Patent Security Agreement


PATENT SECURITY AGREEMENT, dated as of June 25, 2008 (this “Agreement”), is by
and among the parties identified as “Grantors” on the signature pages hereto and
such other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and the Purchasers
named on the signature pages hereto (the “Purchasers”).


W I T N E S S E T H:


WHEREAS, pursuant to a Security Agreement dated as of the date hereof (as such
agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), between the Grantors and
the Purchasers and in order to obtain the benefits referred to therein, the
Grantors have granted to the Purchasers a security interest in substantially all
of the Grantor’s property, including, without limitation, the Collateral
referred to in Section 2 below; and


WHEREAS, pursuant to the Security Agreement, the Grantor has agreed to execute
this Agreement in respect of its Collateral for recording with the Patent Office
and any other office in which a security interest in the Collateral may be
recorded under the laws of any other applicable jurisdiction;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Grantor and the Purchasers agree as
follows:


SECTION 1.
 
Definitions; Interpretation.
 
(a) Defined Terms. All capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement, dated as of June 25, 2008, by and between Precision Optics
Corporation, Inc. (the “Borrower”) and the Purchasers (the “Purchase Agreement”)
and the Notes.
 
(b) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
 
“Collateral” has the meaning set forth in Section 2.
 
“Notes” means $600,000 in aggregate principal amount of the Borrower’s 10%
Senior Secured Convertible Notes issued by the Borrower to the Purchasers.
 
“Patent Office” means the United States Patent and Trademark Office.
 
1

--------------------------------------------------------------------------------


 
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
 
(c) Terms Defined in UCC. Where applicable in the context of this Agreement and
except as otherwise defined herein, terms used in this Agreement shall have the
meanings assigned to them in the UCC.
 
(d) Construction. In this Agreement, the following rules of construction and
interpretation shall be applicable: (i) no reference to “proceeds” in this
Agreement authorizes any sale, transfer, or other disposition of any Collateral
by Grantor; (ii) “includes” and “including” are not limiting; (iii) “or” is not
exclusive; and (iv) “all” includes “any” and “any” includes “all.” To the extent
not inconsistent with the foregoing, the rules of construction and
interpretation applicable to the Security Agreement shall also be applicable to
this Agreement and are incorporated herein by this reference.


SECTION 2


Grant of Security


(a) The Grantor hereby grants to the Purchasers a security interest in and to
all of the Grantor’s right, title and interest in and to the following (the
“Collateral”):


(i)  the United States, international, and foreign patents, patent applications
and patent licenses set forth on Schedule A and B hereto, as Schedule A and B
may be supplemented from time to time by supplements to the Security Agreement
and this Agreement which may be executed and delivered by the Grantor to the
Purchasers, from time to time, together with all reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations thereof, and
all rights therein provided by international treaties or conventions (the
“Patents”);


(ii)  any and all claims for damages for past, present and future infringement,
misappropriation or breach with respect to the Patents, with the right, but not
the obligation, to sue for and collect, or otherwise recover, such damages; and


(iii)  any and all proceeds of the foregoing.


(b) The pledge and collateral assignment of, and the grant of a security
interest in, the Collateral by the Grantor under this Agreement secures the
payment of all Obligations of the Grantor now or hereafter existing, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.


(c)  The Grantor authorizes and requests that the Commissioner of Patents and
Trademarks and any other applicable government officer record this Agreement.


SECTION 3.
 
Supplement to Security Agreement.
 
2

--------------------------------------------------------------------------------


 
This Agreement has been entered into in conjunction with the security interests
granted to Purchasers under the Security Agreement, and other security documents
referred to therein. The rights and remedies of the Purchasers with respect to
the security interests granted herein are without prejudice to, and are in
addition to those set forth in the Security Agreement or any other security
documents referred to therein, all terms and provisions of which are
incorporated herein by reference.


SECTION 4.
 
Representations and Warranties.
 
Each Grantor represents and warrants to Purchasers that:
 
(a) Patent Registrations. A true and correct list of all of such Grantor’s
Patents is set forth on Schedule A.
 
(b) Applications for Patents. A true and correct list of all of such Grantor’s
applications for Patents is set forth on Schedule B.


SECTION 5.


Further Acts.
 
On a continuing basis, each Grantor shall make, execute, acknowledge and
deliver, and file and record in the proper filing and recording places, all such
instruments and documents, and take all such action as may be reasonably
necessary or advisable or may be reasonably requested by Purchasers to carry out
the intent and purposes of this Agreement, or for assuring, confirming or
protecting the grant or perfection of the security interest granted or purported
to be granted hereby, to ensure such Grantor’s compliance with this Agreement or
to enable Purchasers to exercise and enforce their rights and remedies hereunder
with respect to the Collateral, including any documents for filing with the
Patent Office or any applicable state office. Purchasers may record this
Agreement, an abstract thereof, or any other document describing Purchasers’
interest in the Patents with the Patent Office, at the expense of such Grantor.
In addition, each Grantor authorizes Purchasers to file financing statements
describing the Collateral in any UCC filing office deemed appropriate by
Purchasers. If any Grantor shall at any time hold or acquire a commercial tort
claim arising with respect to the Collateral, such Grantor shall immediately
notify Purchasers in a writing signed by such Grantor of the brief details
thereof and grant to the Purchasers in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to the Purchasers.
 
SECTION 6.
 
Authorization to Supplement.
 
Each Grantor shall give the Purchasers prompt notice of any additional United
States Patent registrations or applications therefor after the date hereof. Each
Grantor authorizes the Purchasers unilaterally to modify this Agreement by
amending Schedule A or B to include any future United States registered Patents
or applications therefor of such Grantor. Notwithstanding the foregoing, no
failure to so modify this Agreement or amend Schedules A or B shall in any way
affect, invalidate or detract from Purchasers’ continuing security interest in
all Collateral, whether or not listed on Schedule A or B.
 
3

--------------------------------------------------------------------------------


 
SECTION 7.
 
Binding Effect.
 
This Agreement shall be binding upon, inure to the benefit of and be enforceable
by each Grantor, Purchasers and their respective successors and assigns. No
party may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder except as specifically permitted by
the Notes.
 
SECTION 8.
 
Governing Law.
 
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York, except as required by mandatory provisions of law or
to the extent the perfection or priority of the security interests hereunder, or
the remedies hereunder, in respect of any Collateral are governed by the law of
a jurisdiction other than the State of New York.
 
SECTION 9.
 
Entire Agreement; Amendment.
 
No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by the Grantors and the Purchasers, and no waiver of any
provision of this Agreement, and no consent to any departure by the Grantors
therefrom, shall be effective unless it is in writing and signed by the
Purchasers, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, (i) additional Persons may become Grantors under this Agreement
without consent of any other Grantor through execution and delivery to the
Purchasers of an Assumption Agreement in the form of Annex 1 hereto or any other
form of supplement acceptable to the Purchasers, and (ii) Purchasers
unilaterally may re-execute this Agreement, to the extent necessary, to modify,
amend or supplement Schedules A or B hereto as provided in Section 6 hereof. To
the extent that any provision of this Agreement conflicts with any provision of
the Notes, the provision giving Purchasers greater rights or remedies shall
govern, it being understood that the purpose of this Agreement is to add to, and
not detract from, the rights granted to Purchasers under the Notes. Nothing in
this Section 9 shall be construed to permit any Grantor to form a Subsidiary
unless expressly permitted to do so under the Note.
 

--------------------------------------------------------------------------------


 
SECTION 10.
 
Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile shall be equally as effective as delivery of a manually
executed counterpart. Any party hereto delivering a counterpart of this
Agreement by facsimile shall also deliver a manually executed counterpart, but
the failure to so deliver a manually executed counterpart shall not affect the
validity, enforceability, or binding effect hereof.
 
SECTION 11.
 
Termination.
 
Upon the indefeasible payment and performance in full of all Obligations, the
security interests created by this Agreement shall terminate and the Purchasers
(at the Grantors’ expense) shall promptly execute and deliver to the Grantors
such documents and instruments reasonably requested by the Grantors as shall be
necessary to evidence termination of all such security interests given by the
Grantors to Purchasers hereunder, including cancellation of this Agreement by
written notice from Purchasers to the Patent Office.
 
SECTION 12.
 
No Inconsistent Requirements.
 
Each Grantor acknowledges that this Agreement and the other documents,
agreements and instruments entered into or executed in connection herewith may
contain covenants and other terms and provisions variously stated regarding the
same or similar matters, and each Grantor agrees that all such covenants, terms
and provisions are cumulative and all shall be performed and satisfied in
accordance with their respective terms.
 
SECTION 13.
 
Severability.
 
If one or more provisions contained in this Agreement shall be invalid, illegal
or unenforceable in any respect in any jurisdiction or with respect to any
party, such invalidity, illegality or unenforceability in such jurisdiction or
with respect to such party shall, to the fullest extent permitted by applicable
law, not invalidate or render illegal or unenforceable any such provision in any
other jurisdiction or with respect to any other party, or any other provisions
of this Agreement.
 
SECTION 14.
 
Notices.
 
All notices and other communications hereunder shall be in writing and shall be
mailed, sent or delivered in accordance with the Purchase Agreement.
 
5

--------------------------------------------------------------------------------


 
[Signature Page Follows]


6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
GRANTORS:
PRECISION OPTICS CORPORATION, INC.
   
By:
   
Name: Richard E. Forkey
 
Title: President, Chief Executive Officer and Treasurer
   
[NAMES OF SUBSIDIARY GRANTORS]
   
By:
   
Name:
 
Title:



PURCHASERS:


SPECIAL SITUATIONS FUND III QP, L.P.
SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.


By:
 
 
Name: Austin W. Marxe
 
Title: General Partner
 
 
Arnold Schumsky

 
[Signature Page to Patent Security Agreement]
 

--------------------------------------------------------------------------------



SCHEDULE A


to the Patent Security Agreement


Grantor: [_________]


Registered Patents: 


Patent No.
 
Date of Registration
 
Date of Expiration
         




--------------------------------------------------------------------------------



SCHEDULE B


to Patent Security Agreement


Grantor: [_________]


Applications for Patents:


Patent No.
 
Date of Registration
 
Date of Expiration
                   

 

--------------------------------------------------------------------------------


 
Annex 1 to
Patent Security Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 200__, made by
______________________________ (the “Additional Grantor”), in favor of the
Purchasers named on the signature pages to the Patent Security Agreement (as
defined below) (the “Purchasers”) of $600,000 in aggregate principal amount of
the 10% Senior Secured Convertible Notes (collectively, the “Notes”) issued by
Precision Optics Corporation, Inc. (the “Borrower”) to the Purchasers pursuant
to the terms of a Purchase Agreement, dated June 25, 2008 (the “Purchase
Agreement”), by and between the Borrower and the Purchasers. All capitalized
terms not defined herein shall have the meaning ascribed to them in the Purchase
Agreement and the Notes.

 
WITNESSETH
 
WHEREAS, the Grantors have entered into the Patent Security Agreement dated as
of June 25, 2008 (as it may be amended, supplemented or otherwise modified from
time to time, the “Patent Security Agreement”) in favor of the Purchasers; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Patent Security
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1. Patent Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 9 of the Patent
Security Agreement, hereby becomes a party to the Patent Security Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Grantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor thereunder.
 
2. Representations and Warranties Concerning Grantor’s Legal Status.  The
Additional Grantor has previously delivered to the Purchasers a certificate
signed by the Additional Grantor and entitled “Perfection Certificate” (the
“Perfection Certificate”). The Additional Grantor represents and warrants to the
Purchasers as follows: (a) the Additional Grantor’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof, (b)
the Additional Grantor is an organization of the type and organized in the
jurisdiction set forth in the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth the Additional Grantor’s organizational
identification number or accurately states that the Additional Grantor has none,
(d) the Perfection Certificate accurately sets forth the Additional Grantor’s
place of business or, if more than one, its chief executive office as well as
the Additional Grantor’s mailing address if different (e) all other information
set forth on the Perfection Certificate pertaining to the Grantor is accurate
and complete including but not limited to information pertaining to Patents and
(f) each of the representations and warranties contained in the Transaction
Documents relating to it are true and correct on and as of the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 

--------------------------------------------------------------------------------


 
3. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. WITHOUT
IN ANY WAY LIMITING THE PRECEDING CHOICE OF LAW, THE UNDERSIGNED (AND BY THEIR
ACCEPTANCE HEREOF, THE PURCHASERS) ELECTS TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AS AMENDED, OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF.
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[ADDITIONAL GRANTOR]
 
By:
 
Name:
Title:

 
2

--------------------------------------------------------------------------------


 
Schedule B
 
Commercial Tort Claims
 
1

--------------------------------------------------------------------------------



Annex 1 to
Pledge and Security Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 200__, made by
______________________________ (the “Additional Grantor”), in favor of the
Purchasers named on the signature pages to the Security Agreement (as defined
below) (the “Purchasers”) of $600,000 in aggregate principal amount of the 10%
Senior Secured Convertible Notes (collectively, the “Notes”) issued by Precision
Optics Corporation, Inc. (the “Borrower”) to the Purchasers pursuant to the
terms of a Purchase Agreement, dated June 25, 2008 (the “Purchase Agreement”),
by and between the Borrower and the Purchasers. All capitalized terms not
defined herein shall have the meaning ascribed to them in the Purchase Agreement
and the Notes.


WITNESSETH
 
WHEREAS, the Grantors have entered into the Pledge and Security Agreement dated
as of June 25, 2008 (as it may be amended, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Purchasers; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1. Security Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 19 of the Security Agreement,
hereby becomes a party to the Security Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder.
 
2. Representations and Warranties Concerning Grantor’s Legal Status.  The
Additional Grantor has previously delivered to the Purchasers a certificate
signed by the Additional Grantor and entitled “Perfection Certificate” (the
“Perfection Certificate”) (form of Perfection Certificate to be completed is
attached hereto as Schedule 1). The Additional Grantor represents and warrants
to the Purchasers as follows: (a) the Additional Grantor’s exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof,
(b) the Additional Grantor is an organization of the type and organized in the
jurisdiction set forth in the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth the Additional Grantor’s organizational
identification number or accurately states that the Additional Grantor has none,
(d) the Perfection Certificate accurately sets forth the Additional Grantor’s
place of business or, if more than one, its chief executive office as well as
the Additional Grantor’s mailing address if different (e) all other information
set forth on the Perfection Certificate pertaining to the Grantor is accurate
and complete and (f) each of the representations and warranties contained in the
Transaction Documents relating to it are true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.
 
1

--------------------------------------------------------------------------------


 
3. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (OTHER THAN
THOSE CONFLICT OF LAW RULES THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER
JURISDICTION). WITHOUT IN ANY WAY LIMITING THE PRECEDING CHOICE OF LAW, THE
UNDERSIGNED (AND BY THEIR ACCEPTANCE HEREOF, THE PURCHASERS) ELECTS TO BE
GOVERNED BY NEW YORK LAW IN ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART)
ON SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AS
AMENDED, OR ANY CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF.
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[ADDITIONAL GRANTOR]
 
By:
   
Name:
 
Title:

 
2

--------------------------------------------------------------------------------


 
Schedule 1
 
to
 
Assumption Agreement to Pledge and Security Agreement
PERFECTION CERTIFICATE
 
The undersigned, the    and    of [Additional Grantor] a [state of organization]
[entity] (the “Company”), hereby certifies, with reference to a certain Pledge
and Security Agreement dated as of June 25, 2008 (terms defined in such Security
Agreement having the same meanings herein as specified therein), between the
Grantors and the Purchasers named therein.
 
1.  Names.  (a) The exact corporate name of the Company as that name appears on
its [Certificate of Incorporation] is as follows:
 
(b) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:
 
2.  Other Identifying Factors.  (a) The following is the type of organization of
the Company:
 
(b) The following is the jurisdiction of the Company’s organization:
 
(c) The following is the Company’s state issued organizational identification
number [state “None” if the state does not issue such a number]:
 
(d) The following is the Company’s federal employer identification number:
 
(e) Attached hereto as Schedule 2 is the information required above in this §2
for any other business or organization to which the Company became the successor
by merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years:


3.  Chief Executive Office.  
 
(a) The chief executive office of the Company is located at the following
address:


Address
 
County
 
State
                   

 
1

--------------------------------------------------------------------------------


 
(b) The principal mailing address of the Company is the following address, if
different from the chief executive office address:


Mailing Address
 
County
 
State
                   



4.  Other Current Locations.  
 
(a) The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Collateral consisting of accounts, contract rights, chattel paper, general
intangibles or mobile goods:


Address
 
County
 
State
                                       



(b) The following are all other places of business of the Company in the United
States of America:


Address
 
County
 
State
                                                 

 
(c) The following are all other locations in the United States of America where
any of the Collateral consisting of inventory or equipment is located:


 
Address
 
 
County
 
 
State
                                                 



2

--------------------------------------------------------------------------------


 
(d) The following are the names and addresses of all persons or entities other
than the Company, such as lessees, consignees, warehousemen or purchasers of
chattel paper, which have possession or are intended to have possession of any
of the Collateral consisting of chattel paper, inventory or equipment:


 
Name
 
 
Mailing Address
 
 
County
 
 
State
                                                                     

 
5.  Prior Locations.  (a) Set forth below is the information required by §3 and
by subparagraphs (a) and (b) of §4 with respect to each location or place of
business previously maintained by the Company at any time during the past five
years in a state in which the Company has previously maintained a location or
place of business at any time during the past four months:


 
Address
 
 
County
 
 
State
                                                 

 
(b) Set forth below is the information required by subparagraphs (c) and (d) of
§4 with respect to each other location at which, or other person or entity with
which, any of the Collateral consisting of inventory or equipment has been
previously held at any time during the past twelve months:


 
Name
 
 
Address
 
 
County
 
 
State
                                                                     

 
3

--------------------------------------------------------------------------------


 
6.  Fixtures.  Attached hereto as Schedule 6 is the information required by UCC
§9-402(5) or by Rev. UCC §9-502(b) of each state in which any of the Collateral
consisting of fixtures are or are to be located and the name and address of each
real estate recording office where a mortgage on the real estate on which such
fixtures are or are to be located would be recorded.
 
7.  Intellectual Property.  Attached hereto as Schedule 7 is a complete list of
all United States and foreign patents, copyrights, trademarks, trade names and
service marks registered or for which applications are pending in the name of
the Company.
 
8.  Securities; Instruments.  Attached hereto as Schedule 8 is a complete list
of all stocks, bonds, debentures, notes and other securities and investment
property owned by the Company (provide name of issuer, a description of security
and value):
 
9.  Motor Vehicles.  The following is a complete list of all motor vehicles
owned by the Company (describe each vehicle by make, model and year and indicate
for each the state in which registered and the state in which based):


 
Vehicle
 
 
State of Registration
 
 
State in Which Based
                                                 

 
10. Other Titled Collateral.  The following is a complete list of aircraft and
boats and all other inventory, equipment and other goods of the Company which
are subject to any certificate of title or other registration statute of the
United States, any state or any other jurisdiction (provide description of
covered goods and indicate registration system and jurisdiction):




Goods
 
Registration System
 
Jurisdiction
         



 
11. Bank Accounts.  The following is a complete list of all bank accounts
(including securities and commodities accounts) maintained by the Company
(provide name and address of depository bank, type of account and account
number):


Depository Bank
 
Bank Address
 
Type of Account
 
Acct. No.
             

 
4

--------------------------------------------------------------------------------


 
12. Unusual Transactions.  Except for those purchases, acquisitions and other
transactions described on Schedule 2 or on Schedule 12 attached hereto, all of
the Collateral has been originated by the Company in the ordinary course of the
Company’s business or consists of goods which have been acquired by the Company
in the ordinary course from a person in the business of selling goods of that
kind.
 
 
13. Termination Statements.  An authorized termination statement on Form UCC-3
in form acceptable to Purchasers has been duly filed in each applicable
jurisdiction identified in §§2, 3, 4 and 5 or on Schedule 2 and Schedule 12
hereto [or, in the case of Schedule 2 or Schedule 12 a release acceptable to
Purchasers from the person from which the Company purchased or otherwise
acquired the Collateral identified on such schedule] and has been delivered to
Purchasers. Attached hereto as Schedule 13 is a true copy of each such filing
duly acknowledged by the filing officer[ and of each such release].
 
14. Schedule of Filing.  Attached hereto as Schedule 14 is a schedule setting
forth filing information with respect to the filings described in §13 above.
 
15. Filing Fees.  All filing fees and taxes payable in connection with the
filings described in §13 have been paid.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, we have hereunto signed this Certificate on __________.
 

 
Title:
   
Title:



[Signature Page to Perfection Certificate]
 

--------------------------------------------------------------------------------

